DAVIDSON, P. J.
Appellant was convicted under article 1255 of the Revised Penal Code of 1911, for catching fish in another’s inclosure consisting of less than 2,000 acres, and without the consent of the owner.
The court adjourned on October 18th. The statement of facts and hills of exception were filed on November 11th, and therefore cannot be considered, having been filed more than 20 days after adjournment of the term. Without the statement of facts and bills of exception before us, there is nothing in the record requiring revision.
The judgment is affirmed.